Title: Memorial from the District of Columbia Commissioners, 4 December 1801
From: 
To: 


          
            Commissioners Office4th December 1801.
          
          The Memorial of the Commissioners appointed by virtue of an Act of Congress, entituled “an act for establishing the temporary and permanent Seat of the Government of the United-States”
          Respectfully sheweth—
          That on the twenty eighth of January last, the Commissioners addressed to the late President of the United-States a Representation stating such facts respecting the Business committed to their charge as appeared necessary for the Information of the Government; which Representation was by him transmitted to Congress, and by their order referred to a Committee; but no measures having taken place in consequence thereof, either by the Executive or Legislature, your Memorialists deem it expedient to recapitulate the most important facts then stated; and to add such other facts and observations as may tend to enable the President to judge of the Measures proper to be pursued by him, and to aid the Legislature in their Deliberations, should the subject be submitted to their consideration.—The act of Congress authorising the President to locate a District for the permanent Seat of the Government of the United-States, the actual location of that District; the grant of Lands for a federal City; the power given by the President to the Commissioners to sell that part of the Land so granted, which was placed at his disposal; the sale of six thousand lots to Morris and Greenleaf, by agreement dated twenty third December, one thousand seven hundred and ninety three; the modification of that agreement by another entered into in April one thousand seven hundred and ninety four; the failure of those gentlemen to fulfil their Contracts, and the various measures pursued to obtain money to carry on the public Buildings, are recited in the above mentioned Representation; and copies of the Legislative Acts, Deeds, and other writings therein referred to, are annexed, and the whole printed for the use of the Members of Congress.—The Property belonging to the public is therein stated to consist of twenty four million, six hundred and fifty five thousand, seven hundred and thirty five square feet of Ground in the City of Washington, equal to four thousand six hundred and eighty two lots of five thousand two hundred and sixty five square feet, each, exclusive of lots which bind on navigable water; these form fronts to the extent of two thousand and forty three feet, and on them are four wharves in an useful state.  Of the first mentioned lots three thousand, one hundred and seventy eight lie north-east of Massachusetts Avenue, the remainder, being fifteen hundred and four, are situated southwest of that Avenue; also, an Island, containing free Stone in Aquia Creek in the State of Virginia.—The above property your memorialists consider as worthy of public attention—its value may be estimated by the prices at which lots have heretofore been sold, the cost of the wharves and the price of the Island.
          Lots on the south-west side of Massachusetts Avenue sold by the Commissioners since passing the guarantee Bill in one thousand seven hundred and ninety six, average three hundred and forty three Dollars per lot—those on the north-east side of that Avenue, sold by the Commissioners and proprietors average one hundred and five Dollars per lot—Lots binding on navigable water sold within the same period, average twelve Dollars and seventy one cents the foot front—the Island cost six thousand Dollars, and the wharves three thousand two hundred and twenty one Dollars and eighty eight cents; the whole amounting, at the rate lots have heretofore been sold, with the original cost of the Island and Wharves, to eight hundred and eighty four thousand eight hundred and nineteen Dollars, eighty eight cents.—The lots sold by the Commissioners since the date of the above-mentioned representation, exclusive of a square sold to the United-States for the site of Marine Barracks, average four hundred and seventy Dollars, & seventy one cents per lot.
          To elucidate more fully the real value of City property, they have endeavored to ascertain the prices at which proprietors have sold lots within the last eighteen Months, and so far as they have obtained Information, their Sales average $57915/100 for cash, & on short credit, & $92137/100 on a credit of 4, 5 & 6 years per lot, and their ground Rents are from one to three Dollars per foot front.—
          Your Memorialists readily admit, that the public Property remaining for sale, is not on an average equal in value to that which has been sold—yet, as great abatement was, in many Instances, made in the price of lots, in consideration of building Contracts, and as inducements to purchase in the City, have much encreased, they conceive those on hand may, in the course of a few years, be disposed of, at least, to as great advantage as those already sold; but if the Law authorising a Loan for the use of the City of Washington should be carried strictly into effect, your memorialists are apprehensive that this property must be in a great degree sacrificed. It is known that two hundred thousand Dollars have been borrowed of the State of Maryland under the sanction of that Law, and that the City property abovementioned is to be sold under the direction of the President of the United-States, for the re-payment of that Sum;—An arrear of Interest to the amount of nine thousand Dollars is now due thereon, the accruing Interest of twelve thousand Dollars per annum payable quarteryearly, and the principal which is payable by annual Instalments of forty thousand Dollars after the year 1803, are Sums which your Memorialists conceive, cannot be raised without frequent Sales for ready money; a measure which they consider as highly injurious, if carried to the extent necessary to answer those objects, and which they have in no instance attempted; although the difficulties they have experienced in collecting Debts, convince them that Sales on credit cannot be relied on for the punctual payment of the above-mentioned Interest and Instalments: They therefore, with great deference, suggest the propriety of the Government’s paying the Money borrowed, and reserving the property pledged for it’s repayment, to be sold as advantageous offers may occur—a policy which dictated the guarantee in 1796, and which has been fully justified by the Sales made since that period.
          By pursuing a contrary policy, the property pledged will be greatly diminished by the payment of Interest only, while much larger Sums than are necessary to discharge both principal and Interest, will probably lie dead in the Treasury. Your Memorialists also beg leave to state, that the Sum of fifty thousand Dollars, in United-States six per cent stock, has been borrowed from the State of Maryland, to be repaid on the first of November 1802, secured by the Bond of the Commissioners, and real and personal Security given by private persons:—the only fund applicable to the payment of this Sum at the disposal of the President or the Commissioners, is, the Debts contracted for City lots purchased previous to passing the guarantee Law; this Fund is indeed much more than sufficient, could those Debts be called in, to accomplish which, your Memorialists have never ceased their exertions—they are now pursuing a measure not before attempted; a ready money Sale, in which if they fail to sell the property, for as much as is due thereon to the public—The same policy would dictate to the Government to pay this Sum of fifty thousand Dollars likewise, the last mentioned Debts, to a much greater amount, being ultimately secure.
          The Commissioners have only received fifty three thousand, two hundred and eighty one Dollars and eighty one cents from the Sales of property pledged by virtue of the guarantee Law—They have paid in conformity to that Law, the Sum of twenty nine thousand, six hundred and eighty seven Dollars and ninety two cents, to the original proprietors, for property appropriated to public use, and forty two thousand Dollars Interest, which has accrued on money borrowed under the sanction of the same Law. Thus, the Sum of eighteen thousand, four hundred and six Dollars and eleven cents, derived from the funds applicable to the payment of Debts contracted on the personal security of the Commissioners, has been applied to the purposes of the guarantee, and thereby the necessity of selling at depreciated rates, the property pledged to Congress, has been avoided.
          Your Memorialists would also observe that the Debts due, and to become due to the City fund, and which were considered as good, were stated in the last Representation to the President, at one hundred and forty four thousand, one hundred and twenty Dollars and eighty cents. Since which forty six thousand and eighty one Dollars & ninety nine cents, have been received; but it may be observed that the Sum of eighty thousand Dollars, which by the agreement of April 1794 was to rest on the Bond of Morris, Greenleaf and Nicholson, is not included in that description, although your Memorialists are advised by their Counsel, that certain Squares in the City of Washington, containing one thousand lots, are liable to the payment of that Sum; the same being designated by an agreement of 9th July 1794, as the lots, the payment for which was to rest on the said Bond; and this point is now depending for decision in the Court of Chancery of the State of Maryland.
          To shew the progress and the present state of Buildings in the City, your Memorialists have had the number of dwelling Houses taken, and find by an accurate Report, that on the fifteenth of May 1800 there were one hundred and nine of brick, and two hundred and sixty three of wood—and on the fifteenth of the last month there was an addition of eighty four of brick and one hundred and fifty one of wood, besides seventy nine of brick, and thirty five of wood in an unfinished state, total amount, seven hundred and thirty five—Their particular situations will appear from the schedule which accompanies this Memorial.
          The above statement of facts and observations, are, with sentiments of the highest respect, submitted to the consideration of the President of the United-States.
          
            William Thornton
            Alex White
            Tristram Dalton
          
         